DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-15, 20 and 21) in the reply filed on 6 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "waste material" in line 3 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is the Examiner’s position that the limitation should be “unseparated waste material”.
Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US PG Pub. 2011/0210469).
Regarding Claim 1: Keller discloses method of manufacturing a feedstock (Abstract, waste material is pelletized making feedstock for injection molding) comprising: providing particles of unseparated waste material ([0012]-[0013], waste disposable absorbent articles which are sheared and chopped to make smaller particles.); mixing the particles of waste material to provide a quantity of recyclable waste material with a generally consistent composition across the material ([0016], chopped and mixed waste material is mixed with other resins and other fillers); air drying the recyclable waste material ([0018], moisture is removed from pellets prior to extrusion); and extruding the recyclable waste material to produce a feedstock for further manufacturing ([0011] and [0017], waste material is pelletized).
Regarding Claims 4 and 5: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses wherein at least a portion of the unseparated waste material is a complex polymer material comprising two or more polymers selected from the group consisting of thermoplastic polymers, polyester, acrylonitrile butadiene styrene, polylactic acid, styrene acrylonitrile, polypropylene, polyethylene, high density polyethylene, low density polyethylene, linear low density polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, polyethylene terephthalate, nylon, polystyrene and high impact polystyrene that has been size reduced to form particles ([0004], [0012]-[0014]) and [0029], polymers and superabsorbent polymers are sheared and chopped to form smaller particles).
Regarding Claim 9: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses wherein the particles of unseparated waste material range in size ([0036], particle sizes range from .125 in to about .5 in).
Regarding Claim 10: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses further comprising the step of mixing a further additive waste material into the recyclable waste material (the recycled material may be combined with additional materials including recycled (waste) materials ([0016] and [0038]).
Regarding Claim 11: Keller discloses the invention as described above in the rejection of claim 10.  Keller further discloses wherein the further additive waste material is selected from the group consisting of polycarbonate, polyoxymethylene (acetal), poly(methyl methacrylate), polyester, a crystalline polymer, glass, metal powder, ceramic, graphite, graphene, graphene oxide, FRP, GRP, CRP, carbon fiber, gold, cellulose, wood, slag, clay, toner, developer kit powder and iron (in particular cellulose, ([0016] and [0038])).
Regarding Claim 14: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses wherein the feedstock is composed primarily of polymer ([0040], embodiments comprising 55, 60, 65 or 70% thermoplastic resin are disclosed).
Regarding Claim 15: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses wherein the step of extruding the material is performed at a temperature low enough to maintain the integrity of at least some of the unseparated waste material ([0042] and [0045], low temperature extrusion process is disclosed).  Additionally, the extrusion process creates a friable pellet wherein the pellet comprises polymers and cellulosic fibers and therefore the cellulosic fibers have maintained their integrity ([0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8, 12, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US PG Pub. 2011/0210469).
Regarding Claims 6 and 7: Keller discloses the invention as described above in the rejection of claim 4.  Keller further discloses wherein the complex polymer material comprises starch-grafted polymers or copolymers of acrylonitrile, but fail to specifically disclose acrylonitrile butadiene styrene or styrene acrylonitrile.  However, given the prior arts disclosure of copolymers of acrylonitrile and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found multiple polymers to be obvious and well within the skill of a routineer in the art.  Given the teachings of Keller said person would have a reasonable expectation of success.
Regarding Claim 8: Keller discloses the invention as described above in the rejection of claim 1.  Keller further discloses the waste material comprises polymers and cellulosic materials [0004] but does not disclose the percentage of the waste material that comprises polymer.  However, Keller discloses that the waste material can be combined with various additional materials required for particular end products ([0038] and [0040]).  In other words, the amount and kind of various components is a result effective variable dependent on the desired end product and thus a person having ordinary skill in the art at the time of invention would have found it obvious to optimize the polymer content of the material to meet the demands of the desired end product.
Regarding Claim 12: Keller discloses the invention as described above in the rejection of claim 10.  Keller fails to specifically disclose wherein the further additive waste material is polycarbonate.  However, Keller discloses that the waste material can be combined with various additional materials required for particular end products ([0038] and [0040]).  In other words, the amount and kind of various components is a result effective variable dependent on the desired end product and thus a person having ordinary skill in the art at the time of invention would have found it obvious to use various polymers to meet the demands of the desired end product.
Regarding Claim 13 : Keller discloses the invention as described above in the rejection of claim 1.  Keller discloses the recycled material can be pelletized  ([0049]-[0050]) but fails to specifically disclose wherein the feedstock comprises a product having a diameter less than 5 mm.  However, absent a showing of unexpected results a person having ordinary skill in the art would have found the size of the pellet to be obvious.  Changes in size and shape are prima facie obvious and said person would have found various sizing for the pellets to be routine and well within the skill of a routineer in the art.
Regarding Claim 20 and 21 : Keller discloses the invention as described above in the rejection of claim 1. Keller discloses the recycled material can be pelletized and used for injection molding ([0049]-[0050]) but fails to specifically disclose micropellets.  However, absent a showing of unexpected results a person having ordinary skill in the art would have found the size of the pellet to be obvious.  Changes in size and shape are prima facie obvious and said person would have found various sizing for the pellets to be routine and well within the skill of a routineer in the art.
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US PG Pub. 2011/0210469) as applied to claim 1 above, and further in view of Zhang et al. (US PG Pub. 2003/0125399).
Regarding Claims 2 and 3 : Keller discloses the invention as described above in the rejection of claim 1.  Keller fails to disclose wherein at least a portion of the unseparated waste material is e-waste or automotive waste that has been size reduced to form particles.  However, Zhang et al. discloses a method of recycling waste material into feedstock for further manufacturing wherein the waste material can be e-waste or automotive waste ([0018]-[0019] and [0021]), which is then shredded or  ground to a smaller size ([0025]).  Given the similarities in the methods of Keller and Zhang et al. and absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have considered various waste products as starting materials for the recycling method of Keller such as e-waste and automotive waste.  Said person would have a reasonable expectation of success and given the teachings of the prior art would have found recycling of various materials to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744